Case 6:16-cr-00001-CCL Document 90 Filed 09/09/20 Page 1 of 5
Case 6:16-cr-00001-CCL Document 90 Filed 09/09/20 Page 2 of 5
Case 6:16-cr-00001-CCL Document 90 Filed 09/09/20 Page 3 of 5
Case 6:16-cr-00001-CCL Document 90 Filed 09/09/20 Page 4 of 5
         Case 6:16-cr-00001-CCL Document 90 Filed 09/09/20 Page 5 of 5



Court could impose a higher restitution amount than previously ordered because

Defendant is responsible for all of the costs incurred by LJ as a result of

Defendant's conduct, rather than just LJ's co-pays.

      Whether the Court grants or denies the government's motion, it must file an

amended judgment addressing the restitution issue and is not prepared to do so

without hearing from both parties. Accordingly,

      IT IS HEREBY ORDERED that the government's motion for an order of

restitution is DENIED without prejudice and with leave to refile within fourteen

days of entry of this order.

      IT IS FURTHER ORDERED that Defendant's counsel shall either file a

stipulation signed by Defendant agreeing to the government's proposed restitution

amount or a brief opposing the government's motion within fourteen days of being

served with the motion. The government's reply brief, if any, or written notice to

the court that none will be filed shall be filed within seven days of Defendant's

filing his response brief.

      DATED this !    wVday of September, 2020.
                      I




                                    Page 5 of 5
